DETAILED ACTION

 	The amendment filed March 1, 2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US-7,695,236) in view of Azure et al. (US-2008/0197588).
 	Green shows an embodiment in Figure 4 comprising a loader (110) pivotally carrying a tool (120), a load support (22), a first actuator (124) for tilting the tool (120), pairs of first and second linkages (112) directly connected to the loader support and the loader, multiple actuators (118) for raising and lowering the loader, and a control station (40) at the rear of the vehicle by which an operator can control all aspects of the loader apparatus during walk-behind mode (see col. 3, line 31).  The Green apparatus does not show an operator platform for standing operation as is called for in claim 1 of the instant application.
	However, it is old and well known to equip a compact loader with platform on which the operator can stand.  The Azure et al. publication shows such a platform (200) adjustably mounted at the rear of its loader apparatus.

Regarding claims 2 and 3, it would have been an obvious choice of mechanical design to construct the upper (38) and lower (22) portions of the resulting loader support as a single weldment to facilitate the manufacturing thereof.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
 	In regard to claim 8, small loaders that are designed for standing or walk behind operation, such as the Green apparatus (see col. 3, lines 54-66), are typically constructed to be small in size and relatively light in weight.  It would have been an obvious choice of mechanical design to design the resulting loader apparatus as light as possible (e.g. below 1500kg) as is conventional in the art.

Claims 9-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean patent KR 2008-0003426 in view of Moffitt et al. (US-5,609,464) and Henshaw et al. (US-6,182,778).
 	Korean patent KR 2008-0003426 shows a loader apparatus (see Figure 4) comprising a pair of loader arms (30,30), four linkages (50,50,60,60) pivoted directly to the loader arms on their upper ends end and directly to the support body of the apparatus on their lower ends, first and second actuators (80,80) directly mounted to the loader arms, and a control station (2) located rearwardly of the loader arms.  The loader arms (30,30) do not include a cross-member extending between the arms as is called 
 	However, the Moffitt et al. patent shows it old and well known to provide a cross member (34) that extends between its two loader arms (44) adjacent the front end thereof for maintaining the arms in a stable position during raising and lowering operations.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount at least one cross member between the forward end portions of the Korean (‘426) loader arms, as taught by Moffitt et al., in order to create a more stable and durable structure when handling heavy loads.
 	Further, the Henshaw et al. patent shows a material handling vehicle that is designed so that its control station (70) allows a user to either sit or stand while operating the controls.  Figure 4 shows an operator standing on a platform of the control station.
 	It would have been obvious to a person having ordinary skill in the art to provide a foldable seat within the control station (2) of the Korean (‘426) patent, similar to that disclosed in the Henshaw et al. patent, so that an operator could either sit or stand while controlling the loader.
 	Regarding claims 10 and 11, it would have been an obvious choice of mechanical design to construct the resulting loader support as a single weldment to facilitate the manufacturing thereof.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
.

Claims 1-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean patent KR 2008-0003426 in view of Moffitt et al. and Henshaw et al. as applied to claims 9-13 and 18-20 above, and further in view of Smiley et al. (US-7,428,943).
 	The patent to Smiley et al. shows a material handling vehicle having an operator control station (11) that does not include a seat.  The operator can access all of the controls from a standing position.
	It would have been obvious to one of ordinary skill in the art to remove the seat from the modified Korean (‘426) apparatus, as was set forth above in section 3, as taught by Smiley et al. in order to create more room in the control station for the operator to move while controlling the loader in a standing position.
	
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the Ulinski patent (US-3,074,572) or the Yamada et al. publication (US-2007-0128012) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The corrected drawings were received on 3/1/2022.  These drawings are approved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
3/15/2022